Title: To Thomas Jefferson from Arthur Fenner and Theodore Foster, 15 June 1802
From: Fenner, Arthur,Foster, Theodore
To: Jefferson, Thomas


            Sir,Providence June 15th. 1802.
            The Fourteenth Section of the Act of Congress of April 29th. 1802 entituled “an Act to amend the Judiciary System of the United States,” devolves upon the President, the Appointment of “Commissioners of Bankruptcy”; and supposing that no Appointment has since been made, in this Town, We take the Liberty to recommend the following as suitable Characters, for discharging the Duties of Such an Appointment (Viz)
            
            John S. Dexter,
              Samuel Eddy,
              Sylvanus Martin &
              Seth Wheaton Esqrs.
              ─────
            Mr Dexter is the present Supervisor of the Revenue in this district; Mr. Eddy is the Secretary of the State;—both educated to the Profession of the Law. Mr. Martin has been heretofore a Representative of the Town, in the State Legislature and Mr Wheaton is now colonel of a Regiment of Militia—the two last named being mercantile Characters.—They are all respectable Citizens and Residents in this Town and are considered as possessing and disposed to support genuine republican Principles. We think their Appointment will give general Satisfaction.—
            We have the Honor to be, Sir, with Sentiments of much sincere Esteem and cordial Attachment very respectfully Your Obedient Servants
            Arthur FennerTheodore Foster
          